CULLEN, Commissioner.
John Henry Humphries, Jr., serving a two-year sentence for fraudulently selling mortgaged property, filed a motion in the trial court under RCr 11.42 to vacate the judgment of conviction. The motion was overruled without a hearing and Hum-phries has appealed.
Humphries’ motion alleged (1) he had no intent to defraud and there was no proof of criminal intent; and (2) his court-appointed counsel “failed to advise petitioner of his constitutional rights,” and advised him that “the only way out was to plead guilty and take two years.”
As concerns ground No. 1, insufficiency of the evidence is not a ground for relief under RCr 11.42. See King v. Commonwealth, Ky., 387 S.W.2d S82. Furthermore, Humphries pleaded guilty so no proof was required.
Under the decision in Lawson v. Commonwealth, Ky., 386 S.W.2d 734, the allegations were not sufficient to entitle Humphries to a hearing on ground No. 2.
The judgment is affirmed.